Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 1 of 11 PagelD: 8

EXHIBIT A
Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 2 of 11 PagelD: 9 Pave 5
age dc

CAM-L-004118-20 12/17/2020 2:39:28 PM Pg 1 of 7 Trans ID: LCV20202299003

LUNDY LAW, LLP

BY: Kristin J. Teufel, Esquire

Attomey ID: 024432008 ATTORNEY FOR PLAINTIFF
1040 North Kings Highway, Suite 305

Cherry Hill, NJ 08034

(856) 755-9000

 

MICHELLE MATTIACCI, and ANGELO MATTIACCI, : SUPERIOR COURT OF NEW JERSEY

her husband, ? CAMDEN COUNTY

Plaintiffs : LAW DIVISION

v. : CIVIL ACTION

TARGET CORPORATION; i DOCKET NO.

JOHN DOE(S) (1-10) OWNERS;

JOHN MOE(S) (1-10) MANAGEMENT COMPANY; — } COMPLAINT & JURY DEMAND

JANE DOE(S) (1-10) VENDORS;
individually, jointly, severally and/or in the alternative,
Defendants.

Plaintiffs, Michelle Mattiacci and, Angelo Mattiacci, residing at 31 Lincon Ave,
D Township of West Collingswood Heights, County of Camden, State of New Jersey by way of
Complaint against the Defendant(s) says:

FIRST COUNT

1. On or about August 31, 2019, the Defendant(s), Target Corporation, John Doe(s)
(1-10) Owners (hereinafter referred to as “John Doe”), and/or John Moe(s) 1-10 Management
Company (hereinafter referred to as “John Moe”), and/or Jane Doe (1-10) Vendors (hereinafter
referred to as “Jane Doe’), were the lessees/lessors, controllers, maintainers, vendors, and /or
supervisors of a certain property located at Target, 1139 White Horse Road in the Township of
Voorhees, County of Camden and State of New Jersey (hereinafter “premises”).

2, At the time and place aforesaid, the Plaintiff, Michelle Mattiacci, was a business
invitee on the premises, which the defendant and/or defendants, Target Corporation, John Doe,
John Moe, and/or Jane Doe were the owners, lessees, controllers, maintainers, vendors, and/or
supervisors, and were charged with the application of proper control, maintenance, supervision,
inspection, general safekeeping and repair of same.

3. At the time and place aforesaid, the defendant and/or defendants, Target

1-18-2021 000490273G0001 58202101 18005448

https://www.sedgwicksir.com/EditorHTML5/printModule.htm! 1/20/2
Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 3 of 11 PagelD: 10
Page 6¢

CAM-L-004118-20 12/17/2020 2:39:28 PM Pg 2 of 7 Trans ID: LCV20202299003

Corporation; John Doe, John Moe, and/or Jane Doe, through their respective agents, servants
and/or employees, were negligent in the proper set-up, control, supervision, maintenance,
inspection, repair, security and general safekeeping of the aforementioned premises, and allowed
and/or permitted to exist certain dangerous and hazardous conditions on said premises, without
any warning to the plaintiff, Michelle Mattiacci, or the general public.

4, As a direct and proximate result of the negligence and/or carelessness of the
dcfendant and/or defendants, Target Corporation, John Doe, John Moe, and/or Jane Doc, in
creating, allowing and/or permitting to exist said dangerous and hazardous conditions on the
aforementioned premises, and failing to warn of same, the plaintiff, Michelle Mattiacci, was
caused to sustain certain personal injuries, both internal and external and both temporary and
permanent in nature; did suffer, is suffering and may in the future suffer great pain and
discomfort; was compelled, is now being compelled and may in the future be compelled to
expend certain sums of money in an attempt to cure and alleviate her injuries; has been unable, is
now unable and may in the future be unable to pursue her normal activities, resulting in a loss of
income, and the plaintiff has been otherwise damaged.

WHEREFORE, the Plaintiff, Michelle Mattiacci, demands judgment against the
defendant and/or defendants, Target Corporation, John Doc 1-10 owners and/or John Moc 1-10
Management Company and/or Jane Doe 1-10 Vendors, jointly, severally, or in the alternative for
such sums as would reasonably and properly compensate her in accordance with the laws of the
State of New Jersey, together with interest and costs of suit.

SECOND COUNT

1. Each and every paragraph of the First Count is repeated and made part hereof but for
the sake of brevity is not set forth herein.

2. Atall time herein mentioned, the plaintiff, Angelo Mattiacci, was and is the husband
of the Plaintiff, Michelle Mattiacci, and as such is entitled to her services and socicty.

-3. As aresult of the injuries sustained-by his wife, Plaintiff, Angelo Mattiacci, has been
damaged in that he has been and will be deprived of the aid, comfort, companionship and
consortium of his wife.

WHEREFORE, the plaintiffs, Michelle Mattiacci and Angelo Mattiacci, demand
judgment against the defendant and/or defendants, Target Corporation, John Doe 1-10 owners

and/or John Moe 1-10 Management Company and/or Jane Doe 1-10 Vendors, jointly, severally,

1-18-2021 000490273G0001 5820210118005448

https://www.sedgwicksir.com/EditorHTML5/printModule.html 1/20/2
Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 4 of 11 PagelD: 11 Pace 7
age 7

CAM-L-004118-20 12/17/2020 2:39:28 PM Pg 3 of 7 Trans ID: LCV20202299003

or in the alternative for such sums as would reasonably and properly compensate her in

accordance with the laws of the State of New Jersey, together with interest and costs of suit.

LUNDY LAW LLP

Kristin J. Teufel, Esquire

CERTIFICATION PURSUANT TO R, 4:5-1

Following my initial review of this matter, it appears that there are no other actions or
arbitrations related to this suit pending or presently contemplated. Following my initial review
of this matter, it appears that there are no other persons who should be joined as parties

DESIGNATION OF TRIAL COUNSEL

Please take notice that pursuant to R.4:25-4, Kristin J. Teufel, Esquire is hereby

designated as Trial Counsel.
DEMAND FOR TRIAL BY JURY
The plaintiff(s) demand a trial by jury of all of the issues in the within matter.
TIME UNIT RULE

Plaintiff hereby gives notice that pursuant to R.1:7-1, Plaintiff will utilize the Time Unit

Rule at trial,
NOTICE PURSUANT TO RULES 1:5-1(a) AND 4:17-4

PLEASE TAKE NOTICE that the undersigned attorney does hereby demand, pursuant to
the above-cited Rule of Court, that each party herein serving pleadings and interrogatories and
receiving answers thereto, serve copies of all such pleadings and answered interrogatories, and
all documents, papers and other material referred to therein, received from any party upon the
undersigned attorney and TAKE NOTICE that this is a CONTINUING demand.

DEMAND FOR INSURANCE INFORMATION

PLEASE TAKE NOTICE that pursuant to R. 4:10-2(b), plaintiffs hereby demand
production of a copy of any and all insurance agreements under which the defendants may be
covered to satisfy part or all of a judgment which may be entered in the action or to indemnify or

reimburse for payments made to satisfy the judgment.

1-18-2021 000490273G0001 §8202101 18005448

https://www.sedgwicksir.com/EditorHTML5/printModule.htm] 1/20/2
Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 5 of 11 PagelD: 12 p
age 8c

CAM-L-004118-20 12/17/2020 2:39:28 PM Pg 4 of 7 Trans ID: LCV20202299003

DEMAND FOR INTERROGATORIES
Pursuant to rule 4:17-1 (b)(i), kindly respond to Form C and Form C (1) of interrogatories
as set forth in Appendix II as provided by the Court Rules.
DEMAND FOR PRODUCTION OF DOCUMENTS

Plaintiffs hereby demand, pursuant to R.4:18-1, that the defendants produce the following
documents at this office within forty-five (45) days:

1, A copy of the face sheet of defendant's liability insurance policy in effect at the
time of this accident.

2. In regards to the area of the fall that is the subject of this complaint, a copy of any
and all (from two years before this accident to the present) inspection reports, repair estimates,
work orders, contracts for work to be performed, and/or invoices.

3. A copy of any and all incident reports pertaining to this accident.

4. Whether the defendant has an umbrella policy or any other insurance agreements
or policies under which any person or firm carrying on an insurance business may be liable to
satisfy part or all of the judgment which may be entered in this action or to indemnify or
reimburse for payments made to satisfy the judgment.

5. Any and all records for inspections of the property, specifically in the area where
plaintiff's accident occurred, from 7/31/19 through and including 9/1/2019.

6. COLOR copies of any photographs, videotapes or other reproduction which you
have in your possession, custody, or control which relate, in any manner to the incident or the
injuries which plaintiff(s) claim to have been sustained as a result of the incident which is the
subject of this lawsuit.

7. Any and all documents that refer or relate to the installation and/or maintenance
of the shelf involved in Plaintiff's accident from 8/31/2018 through and including 10/1/2019.

8. A copy of all medical records regarding any treatment or consultation sought or
received, by plaintiff(s) as a result of the incident that is the subject of this lawsuit before or
thereafter.

9. Any documents which you claim supports the separate defenses set forth in your
responsive Pleading to Plaintiffs) Complaint and your Answers to Interrogatories or rebuts the

allegations set forth in plaintiff(s) Complaint or her Answers to Interrogatories.

1-18-2021 600490273G0001 5820210118005448

https://www.sedgwicksir.com/EditorHTML5/printModule.html 1/20/2
Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 6 of 11 PagelD: 13
Page 9¢

CAM-L-004118-20 12/17/2020 2:39:28 PM Pg 5 of 7 Trans ID: LCV20202299003

10. Any and all documentation regarding any compensation or reimbursement which
you claim plaintiff received, or requested, as a result of the accident that is the subject of this
lawsuit.

11. A copy of, or a description by category or location of, all documents, dates of
compilations, and tangible things in the possession, custody or control of defendant(s) that
relates to the disputed facts alleged with particularity in the pleadings.

12. Acopy of all written reports prepared and signed by any person who may be used
at trial under Evidence Rule 702, 703 or 705.

13. Copies of all notes, records, and reports or all doctors, physiatrists, nurses,
psychiatrists, psychologists, nenrophysiologist, neurologist, or any other healthcare professional
retained by defendant(s) for purposes of performing an examination and evaluation on the
plaintiff(s).

14. | Any written statement which you or your counsel have in your possession
regarding any of the facts set forth in any parly’s answer to interrogatories, initial pleading, or
responsive pleading or with respect to any damages. .

15. Any and all insurance agreements or policics under which any person or firm
carrying an insurance business may be liable to satisfy part or all of a Judgment which may be
entered in this action or to indemnify or reimburse for payments made to satisfy Judgment
pursuant to R4:10-2(b).

16. Copies of any and all documents, not otherwise set forth, which was sent to or
received from the plaintiff(s).

17. Copies of any and all statements and other documents obtained by any person or
entity which concern or relate to plaintiff(s) Complaint or any defendant(s) Answers, Separate
Defense or Counterclaim.

18. Any and all documents which were filled out by or on behalf of plaintiff at the

- request of defendant’s expert, her agents or employees.

19. Any and all documents considered by defendant’s expert in preparing her report
or conducting an examination or evaluation.

20. Copies of any and all written reports or summaries of oral reports, as well as a
copy of the Curriculum Vitae, of any and all experts that have supplied reports, whose testimony

will be offered at the trial of the above matter. R.4:10-2(d)(1).

1-18-2021 000490273G0001 $820210118005448

https://www.sedgwicksir.com/EditorHTMLS/printModule.html 1/20/2
Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 7 of 11 PagelD: 14 Pave 10
age i0c¢

CAM-L-004118-20 12/17/2020 2:39:28 PM Pg 6 of 7 Trans ID: LCV20202299003

21, Any and all diagrams, charts, models, drawings, maps or other exhibits prepared
by or on behalf of any party related to the subject matter of the complaint.

22, All photographs, charts, diagrams, maps and other pictorial or graphic depictions
of any matter relevant to the action whether in the possession of or under the control of or
available to the defendant, the defendants attorney, or in the possession of any representative of
that party’s insurance carrier, including but_not limited to depictions of the condition of and/or

damage to physical property. Freeman vs. Lincoln Beach Motel, 182 N.J. Super. 483 (1981).

 

23. Any and all books, treatises, commentaries, reports, statutes, codes, ordinances,
rules, regulations, standards or other documents referred to and utilized by or relied upon any
expert witness whom the party responding to this document demand intends to call at trial. R.
4:18-I(a)

24. Any and all treatises, textbooks, articles, papers, writings, commentaries, and
documents which you, your counsel and/or your experts intend to rely upon, utilize and/or offer
into substantive evidence or to substantiate any opinions, testimony or conclusions asserted by
your experts.

25. Any and all treatises, textbooks, articles, papers, writing, commentaries and
documents which you, your counsel and/or your experts intend to rely upon to rebut, examine
and/or cross-examine any witness, including expert witnesses, in this matter, including but not
limited to the exact page upon which you, your attorney and/or your expert intend to rely, as well
as the exact title, name, author, publisher, date of publication and edition.

26. Any and all transcripts of swom testimony (including but not limited to
depositions and testimony before any tribunal and/or court) given by an expert who may testify
in this matter.

27. Any and all documents conceming any and all claims for bodily injury that is in
the possession, custody, or control of defendant, his/her attorney, or defendant(s) attorney.

28. Any and all documents you have concerning any claim for bodily injuries made
by plaintiff(s) other than the incident concerning this lawsuit.

29. Copies of any and all statements that will be used at trial, or will be used to cross-
examine or impeach any witness.

30. Any and all surveillance videos, reports, notes, memorandums or other documents

respecting plaintiff.

1-18-2021 600490273G0001 5820210118005448

https://www.sedgwicksir.com/EditorHTML5/printModule.html 1/20/2
Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 8 of 11 PagelD: 15 Page 1
age II ¢

CAM-L-004118-20 12/17/2020 2:39:28 PM Pg 7 of 7 Trans ID: LCV20202299003

31. Any and all records, memoranda, forms, documents and notices relating to claims,
notices or suits that have alleged the same or similar conditions(s) as alleged by plaintiff to have
caused plaintiff's injury. Your response to this request should include names and addresses of all
claimants, their attorneys, insurance companies, claim numbers, defense attorneys, plaintiff and
defendant liability expert reports, photographs portraying the site of accident/incident,
interrogatories by all parties, demands for admissions by all parties and depositions of all
deponents (if your response to this request would entail voluminous copying, you are requested
to contact this office so that reasonable copying and postage expenses may be agreed upon).

32, Any and all CIB’s (Claim index Bureau), and/or claim index searches on plaintiff.

AS TO CONTINUING NATURE OF ALL OF THE DEMANDS SET FORTH ABOVE
AND PLAINTIFF(S)' TRIAL POSTURE WITH RESPECT THERETO:

Notice is hereby given on behalf of the plaintiff(s) herein that each and every demand set
forth herein constitutes a continuing demand through the time of trial/retrial of this action.

Notice is also hereby given that if there is a failure to comply with any of the aforesaid
demands, plaintiff(s) will exercise cach and every right accorded to the plaintiff by the applicable
Rules and/or controlling case-law, which will include objection to testimony and/or introduction
into evidence, testimonial/evidentiary preclusion and/or resolution of fact issues in favor of the

plaintiff(s) and/or any other rights accorded to the plaintiff(s) under the applicable law.
LUNDY LAW, LLP
By: Kristin J Teufel, Esq.

Date: December 17, 2020 Attorney for Plaintiffs

 

1-18-2021 000490273G0001 5820210118005448

https://www.sedgwicksir.com/EditorHTMLS/printModule. html! 1/20/2
Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 9 of 11 PagelD: 16 Pave 12
age 12 ¢

CAM-L-004118-20 12/17/2020 2:39:28 PM Pg 1 of 2 Trans ID: LCV20202299003

Civil Case Information Statement

 

Case Caption: MATTIACCI MICHELLE VS TARGET Case Type: PERSONAL INJURY

CORPORATION Document Type: Complaint with Jury Demand

Case Initiation Date: 12/17/2020 Jury Demand: YES - 12 JURORS

Attorney Name: KRISTIN J TEUFEL Is this a professional malpractice case? NO

Firm Name: LUNDY LAW , Related cases pending: NO

Address: 1040 NORTH KINGS HIGHWAY STE 305 If yes, list docket numbers:

CHERRY HILL NJ 08034 Do you anticipate adding any parties (arising out of same
Phone: 8567559000 transaction or occurrence)? NO

Name of Party: PLAINTIFF : Mattlacci, Michelle
Name of Defendant's Primary Insurance Company Are sexual abuse claims alleged by: Michelle Mattiacci? NO

{if known): Sedgwick Claims Management
Are sexual abuse claims alleged by: Angelo Mattiacci? NO

 

 
 

 
  

   

IS:FORM | INTRODUCI
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION
Do parties have a current, past, or recurrent relationship? NO

If yes, is that relationship:

Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

 

 

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

42/17/2020 is/ KRISTIN J TEUFEL
Dated Signed

1-18-2021 0600490273G6001 5820210118005448

https://www.sedgwicksir.com/EditorH TML5/printModule.htm! 1/20/2
Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 10 of 11 PagelD: 17 Pave 13
age I3c

CAM-L-004118-20 12/17/2020 2:39:28 PM Pg 2 of 2 Trans ID: LCV20202299003

1-18-2021 000490273G0001 §820210118005448

https://www.sedgwicksir.com/EditorHTML5/printModule.html 1/20/2
Case 1:21-cv-01015-JHR Document 1-2 Filed 01/22/21 Page 11 of 11 PagelD: 18
Page 14

CAML 004118-20 12/18/2020 4:20:53 AM Pg 1 of 1 Trans ID: LCV20202302203

¥

CAMDEN COUNTY
SUPERIOR COURT
HALL OF JUSTICE
CAMDEN NJ 08103
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (856) 650-9100
COURT HOURS 8:30 AM ~ 4:30 PM

DATE: DECEMBER 17, 2020
RE: MATTIACCI MICHELLE VS TARGET CORPORATION
DOCKET: CAM L ~-004118 20

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 2.

DISCOVERY IS 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON STEVEN J. POLANSKY

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 101
AT: (856) 650-9100 EXT 43126.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.

ATTENTION:

ATT: KRISTIN J, TEUFEL

LUNDY LAW

1040 NORTH KINGS HIGHWAY

STE 305
‘CHERRY HILL NJ 08034
ECOURTS
1-18-2021 000490273G0001 58202101 18005448

https://www.sedgwicksir.com/EditorHTML5/printModule.html 1/20/2
